Citation Nr: 1211523	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-29 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for macula degeneration.  

2.  Entitlement to service connection for diffuse idiopathic skeletal hyperostosis (DISH).  

3.  Entitlement to compensation for additional disability of the cervical spine under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 1959 to November 1962, and from October 1973 to October 1974.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In his substantive appeal, the Veteran initially requested a formal hearing on appeal.  By correspondence dated in December 2008, the Veteran withdrew this request.  

The issue of service connection for DISH and for compensation benefits for the residuals of an injury of the cervical spine under the provisions of 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No injury, disease, or chronic symptoms of a macular degeneration were manifested during service.  

2.  The Veteran did not continuously manifest symptoms of macular degeneration in the years after service.  

3.  Macular degeneration is not caused by any in-service event.



CONCLUSION OF LAW

Macular degeneration was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  An April 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA examination for his macular degeneration because such was not necessary in this case.  There is already competent medical evidence upon which the claim can be decided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, it is noted that the Veteran was evaluated on an outpatient basis by a VA optometrist in February 2006 who made clinical observations and provided an opinion regarding the probable etiology of the Veteran's macular degeneration.  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for Macular Degeneration 

The Veteran contends that the macular degeneration of his eyes had its onset during service.  He states that at the time of the examination from separation from service the examining doctor shook his head after viewing his eyes through an ophthalmoscope and that, one year later, a VA physician did the same, implying that the Veteran had an eye problem (macular degeneration) at service separation.  He believes that this marks the onset of the disability.  

After review of the evidence, the Board finds that the weight of the evidence demonstrates no injury, disease, or chronic symptoms of a macular degeneration were manifested during service.  In this regard, the Board has reviewed the STRs from both of the Veteran's periods of active duty and has found no complaint or symptom of a disability of either eye.  On examination for separation from each period of active duty, the Veteran's uncorrected visual acuity was 20/20 bilaterally.  Clinical evaluation disclosed no eye abnormality and, on report of medical history, the Veteran reported that he did not have, nor had he ever had, eye trouble.  Although the Veteran now states that the VA examiner who conducted his separation examination found an eye disorder, this is not supported by, and is inconsistent with, the contemporaneous evidence of record.  In this regard, there is a presumption of administrative regularity that the service separation examiner accurately recorded the medical history and physical findings at the time of the service separation examination.  

After review of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not continuously manifest symptoms of macular degeneration in the years after service.  Post-service medical evidence includes VA examinations in February 1975 and May 1983.  Those examination reports show no history or findings of chronic eye abnormality, with visual acuity shown to be 20/20 or better in each eye.  Reports of post-service private medical treatment also do not demonstrate a chronic eye abnormality in the years after the Veteran's separation from active duty.  Macular degeneration is first noted in a report of a VA optometry clinic dated in February 2005, notably over 30 years after service separation.  

After review of the evidence, the Board finds that the weight of the evidence demonstrates that macular degeneration is not shown to have been caused by any in-service event.  During the VA optometry clinic visit in February 2005, the assessment was early age-related macular degeneration bilaterally; thus, the macular degeneration is clearly demonstrated to be related to the Veteran's age and not his period of active duty over 20 years earlier, and to have begun after service.  This fact is further supported by the assessment that the disorder is in its early stages, as well as the other evidence cited above that shows no chronic or continuous symptoms at service separation or during the private or VA post-service treatment.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for macular degeneration, the benefit of the doubt doctrine is inapplicable, and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for macular degeneration is denied.  


REMAND

The remaining issues on appeal are entitlement to service connection for DISH and for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of the cervical spine.  The Veteran has not been afforded a VA examination regarding either issue.  The record and the Veteran's contentions for these issues are found by the Board to meet the low thresholds upon which an examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



Service Connection for DISH

Regarding the claim for service connection for DISH, service connection for chondromalacia patella of each knee has been in effect for many years.  In correspondence, the Veteran has theorized that the chondromalacia that was first noted during active duty service could have also marked the onset of DISH, even though other symptoms of DISH did not appear until later.  

Review of the record shows that the Veteran had complaints of additional right elbow pain on examination by VA after service in February 1975, bilateral elbow pain in September 1976, low back pain in April 1977, and complaints of the knees, ankles, back, elbows, hands, and wrists in January 1982.  The Board finds that an examination with medical opinion would be helpful in determining whether knee pain in service was the first manifestation of DISH, which was diagnosed many years after service.  

1151 Claim

Regarding the claim for compensation under 38 U.S.C.A. § 1151, the Veteran contends that he sustained a cervical spine injury (and other injuries of his face and nose) when he fell after having a syncopal episode as a result of taking the medication glyburide.  The prescription of glyburide was the actual cause of the Veteran falling; however, there is no indication in the records that the prescription of glyburide by VA was the proximate cause of the fall, either by VA fault or due to an unforeseen event, that meets the criteria for compensation under the provisions of 38 U.S.C.A. § 1151.  As such, further examination and opinions would possibly aid in substantiating this claim.  

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. §§ 3.361, 3.800(a) (2011).

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2011).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; (v) Require injections of any substance into a joint space or body cavity; or (vi) Involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be filed in the patient's health record.  38 C.F.R. § 17.32(d) (2011). 

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

Accordingly, the issues of service connection for DISH and for compensation benefits for the residuals of an injury of the cervical spine under the provisions of 38 U.S.C.A. § 1151 are REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a  VA medical examination to ascertain the etiology of disorder diagnosed as DISH.  The examiner should be requested to render the following opinion:  Is it at least as likely as not (probability 50 percent of more) that the Veteran's DISH began during the second period of service (October 1973 to October 1974)?  In rendering this opinion, please discuss whether the finding of chondromalacia patellae of each knee during service shows the onset of DISH.  For the purpose of this opinion, the examiner should note and discuss the progression of the Veteran's joint pain, from the knees in service, to the elbows in 1975 and 1976, to the low back in 1977, to multiple joints in 1982.  

The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to undergo a VA medical examination to ascertain the current nature and extent of any residuals of an injury of the cervical spine.  The examiner should be requested to render the following opinions:  

a.  Is it at least as likely as not (probability 50 percent of more) that the Veteran has a cervical spine disability resulting from a fall from the syncopal episode for which he was treated in September 2005?  

b.  If the Veteran does have residual disability from an injury sustained in a fall in September 2005, it is at least as likely as not (probability 50 percent of more) that the VA prescription of the medication glyburide that caused the syncopal episode involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this medication?

c.  Was a syncopal episode resulting from the medication glyburide that resulted in additional disability of the cervical spine an event that was not reasonably foreseeable by a reasonable health care provider?  

d.  Was the risk of a syncopal episode resulting from the medication glyburide an event that a reasonable health care provider would have disclosed in connection with an informed consent procedure?  

The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issues of service connection for DISH and for compensation benefits under the provisions of 38 U.S.C.A. § 1151 on appeal.  If either determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


